  Case 5:21-cv-00047-RWS Document 1 Filed 04/21/21 Page 1 of 30 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

 SYBIL ELIJAH, INDIVIDUALLY AND AS )
 REPRESENTATIVE OF THE ESTATE OF   )
 DAVID ELIJAH; RAYFORD BROWN,      )
 INDIVIUDALLY         AND       AS )
 REPRESENTATIVE OF THE ESTATE OF   )
 ELNORA BROWN                      )
          Plaintiffs,              )
                                   )                           Case No.: ___________________
 v.                                )
                                   )
 PILGRIM’S   PRIDE    CORPORATION )
 F/K/A PILGRIM’S INDUSTRIES, INC.; )
 JBS USA HOLDINGS, INC.; PACKERS )
 SANITATION SERVICES, LTD.;        )
                                   )
          Defendants.              )


                          PLAINTIFFS’ ORIGINAL COMPLAINT


       COME NOW, SYBIL ELIJAH, Individually and on Behalf of the Estate of David Elijah,

and RAYFORD BROWN, Individually and on Behalf of the Estate of Elnora Brown (herein

“Plaintiffs”), and, complaining of and against Defendants PILGRIM’S PRIDE CORPORATION

f/k/a PILGRIM’S INDUSTRIES, INC (Pilgrim’s Pride).; JBS USA HOLDINGS, INC.;

PACKERS SANITATION SERVICES, LTD. (PSSI); (collectively, “Defendants”), make and file

this, their Original Complaint. Plaintiffs respectfully show the Court as follows:

                                            PARTIES

       1.      Plaintiff SYBIL ELIJAH is an individual domiciled in Mt. Pleasant, Titus County,

Texas and is a citizen of Texas.

       2.      Plaintiff RAYFORD BROWN is an individual domiciled in Mt. Pleasant, Titus

County, Texas and is a citizen of Texas.
  Case 5:21-cv-00047-RWS Document 1 Filed 04/21/21 Page 2 of 30 PageID #: 2




       3.      Defendant      PILGRIM’S       PRIDE       CORPORATION           f/k/a   PILGRIM’S

INDUSTRIES, INC. (herein “Defendant Pilgrim’s Pride” or “Pilgrim’s Pride”) is a foreign for-

profit corporation incorporated under laws of Delaware with principal places of business in

Greeley, Colorado. It may be served with process through its registered agent, Corporation Service

Company, at 211 E. 7th Street, Suite 620, Austin, Texas 78701. Summons is requested herein.

       4.      Defendant JBS USA HOLDINGS, INC. (herein “Defendant JBS” or “JBS”) is a

foreign for-profit corporation incorporated under laws of Delaware with a principal place of

business located at 1770 Promontory Circle, Greeley, Colorado. Summons is requested herein.

       5.      Defendant PACKERS SANITATION SERVICES, LTD. (herein “Defendant

PSSI” or “PSSI”) is a foreign for-profit corporation headquartered at 8679 Freeway Drive,

Macedonia, OH 44056 and may be served with process to National Registered Agents, Inc. 1999

Bryan St., Ste. 900, Dallas, Texas 75201. Summons is requested herein.

                                   JURISDICTION AND VENUE

       6.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1332. Plaintiffs and

Defendants are citizens of different states and Plaintiffs seek damages in an amount that exceeds

the sum of $75,000, exclusive of interest or costs.

       7.      Personal jurisdiction and venue are proper because the negligent acts of Defendants

giving rise to the causes of action occurred within the Eastern District of Texas, specifically within

Mt. Pleasant, Titus County, Texas, which is in the Texarkana Division. Furthermore, Defendant

Pilgrim’s Pride has presence within the Eastern District of Texas as they have facilities located in

the area.

       8.      Plaintiffs are entitled to bring a wrongful death action pursuant to Tex. Civ. Prac.

& Rem. Code § 71.004. Plaintiffs additionally bring survival actions pursuant to Tex. Civ. Prac.



                                                  2
  Case 5:21-cv-00047-RWS Document 1 Filed 04/21/21 Page 3 of 30 PageID #: 3




& Rem. Code § 74.303.

       9.      This Complaint was filed within the applicable statute of limitations.

                                          DEFINITIONS

       10.     Whenever the term “Defendants” is utilized within this lawsuit, the term

collectively refers to and includes all named Defendants in this lawsuit.

       11.     Whenever in this lawsuit it is alleged that Defendants, or any particular

Defendant(s), acted or failed to act, it shall mean that the Defendants’ officers, agents and

employees acted or failed to act within the course and scope of their official capacity as an officer,

agent or employee.

                                  FACTUAL ALLEGATIONS

       12.     This case arises from Defendants, Pilgrim’s Pride Corporation and its parent

company, Defendant JBS USA Holdings, Inc.’s, fraudulent misrepresentations, gross negligence,

and incorrigible, willful and wanton disregard for worker safety at Pilgrim’s Pride facilities.

Defendant PSSI while working with Pilgrim’s Pride facilities failed to protect employees from

known dangers of the coronavirus. Defendants failed to timely ensure the health and safety of

Pilgrim’s Pride’s employees.

       13.     It is known and not disputed that COVID-19 is an infectious respiratory disease

caused by a novel coronavirus (hereinafter “COVID-19” or “the virus”). COVID-19 is highly

contagious. COVID-19 can result in serious, long-term health complications and has resulted in

more than 562,066 reported deaths in the United States to date. Among these serious health

complications, COVID-19 can cause inflammation in the lungs, clogging the air sacs in the lungs,

limiting the body’s oxygen supply and blood clots, organ failure, liver damage, intestinal damage,

heart inflammation, neurological malfunction, and acute kidney disease. The virus primarily



                                                  3
  Case 5:21-cv-00047-RWS Document 1 Filed 04/21/21 Page 4 of 30 PageID #: 4




spreads from person to person through respiratory droplets produced when an infected person

coughs or sneezes. Spread is more likely when people are in close contact with one another (i.e.,

within 6 feet). The virus can be spread by people who are asymptomatic, pre-symptomatic, or

mildly symptomatic.

        14.     According to the Center for Disease Control (hereinafter “CDC”), the

chief COVID-19 risk to employees at meatpacking plants, which includes workers at Pilgrim’s

Pride’s Mt. Pleasant facility (the “Plant”), comes from being in prolonged close proximity to other

workers. Hundreds to thousands of employees, like Decedent Elnora Brown work in eight

hour shifts, standing shoulder to shoulder as they stand before a conveyor belt cutting and slicing

meat. Additionally, workers often share equipment and contact the same surfaces repeatedly

throughout the day which have not been properly and thoroughly cleaned and sanitized per

government guidelines.

        15.     Injury is common among workers, because workers often get only a second or two

to complete their job before the next chicken comes. The frenzied pace and grueling physical

demands of breaking down so many animals can make people breathe hard and make

it difficult for them to keep masks properly positioned on their faces and clean.

        16.     Pilgrim’s Pride plants have another unique characteristic that contribute to high

rates of COVID-19 infections among Pilgrim’s Pride employees: Pilgrim’s Pride facilities are kept

at a very cold temperature to prevent meat from spoiling or getting contaminated with pathogens

that cause foodborne illness. These cold temperatures allow the COVID-19 virus to stay viable

outside the body for longer increasing the survival of the virus in the air and therefore increase the

risk of infection in these plants.




                                                  4
  Case 5:21-cv-00047-RWS Document 1 Filed 04/21/21 Page 5 of 30 PageID #: 5




        17.    Despite an uncontrolled COVID-19 outbreak, Defendant Pilgrim’s Pride required

its employees to work long hours in cramped conditions. Moreover, despite the danger of COVID-

19, Defendant Pilgrim’s Pride failed to provide appropriate personal protective equipment and

failed to implement sufficient social distancing or safety measures to protect workers from the

outbreak. As a result, Decedent Elnora Brown, Plaintiff Sybil Elijah, and other Pilgrim’s Pride

employees were infected with COVID-19 while working next to, around or near an employee that

had COVID-19 asymptomatically and/or early symptoms at Pilgrim’s Pride Facilities.

        18.    Plaintiffs’ wrongful death and survival actions concerns the negligent, reckless, and

outrageous conduct of Defendants.

        19.    Plaintiff Sybil Elijah has worked for Defendant Pilgrim’s Pride chicken-processing

plant located at or around 1107 Monticello Road, Mt. Pleasant, Texas since at least the beginning

of 2020.

        20.    Decedent Elnora Brown had worked continuously for Defendant Pilgrim’s Pride

chicken-processing plant located at or around 1107 Monticello Road, Mt. Pleasant, Texas since

2019.

        21.    The virus has been named SARS-CoV-2 (severe acute respiratory syndrome) and

the disease it causes was named coronavirus disease 2019 “COVID-19”. COVID-19 is highly

contagious and can result in serious, long-term health complications and has resulted in more

than 562,066 reported deaths in the United States to date.

        22.    Distinctive factors that affect workers’ risk for exposure to COVID-19 in meat

processing facilities include distance between workers, duration of contact, and type of contact

between workers.




                                                 5
  Case 5:21-cv-00047-RWS Document 1 Filed 04/21/21 Page 6 of 30 PageID #: 6




       23.         The best way to prevent infection and illness is to avoid being exposed to

the COVID-19 virus.

       24.         The timeline of the above publicly known facts stated above about COVID-19 are

as follows:

              a.      On January 11, 2020, Chinese state media reported its first known death from

                      COVID-19.

              b.      Japan, South Korea, and Thailand reported confirmed cases by January 20,

                      2020.

              c.      The United States reported its first case on January 21, 2020.

              d.      On January 31, 2020 the United States Department of Health and Human

                      Services declared a national public health emergency.

              e.      On February 12, 2020 the CDC recommended the use mask when around

                      other people.

              f.      On March 5, 2020 the state of Texas had the ability to test for COVID-19.

              g.      On March 9, 2020, with over 500 confirmed cases of COVID-19 in the United

                      States, the CDC published federal guidelines for workers. These guidelines

                      included recommendations for social distancing of at least 6 feet, and the use of

                      Personal Protective Equipment (“PPE”) for workers. PPE is regulated by the

                      FDA to ensure resistant to rips/tears and effectively block fluids.

              h.      Also on March 9, 2020 OSHA released its own guidelines including the

                      following recommendations:

                              i. Social distancing of at least 6 feet;

                              ii. Using Personal Protective Equipment (“PPE”); and



                                                    6
Case 5:21-cv-00047-RWS Document 1 Filed 04/21/21 Page 7 of 30 PageID #: 7




                   iii. Companies should offer surgical masks or respirators to workers

                        who could be infected with COVID-19, especially those that worked

                        in close quarters.

       i.    Defendants did not immediately follow those federal guidelines or

             communicate those guideline to employees.

       j.    On March 11, 2020 the World Health Organization declared COVID-19 a

             pandemic and recommended the suspension of travel.

       k.    On March 13, 2020 President Trump declared a national emergency.

             Additionally, the CDC and Johns Hopkins recommended social distancing of 6

             feet. Furthermore, Texas Governor Abbott declared a state disaster. Texas drive

             through COVID-19 testing became available, and labs increased testing

             capabilities to 273 samples per day.

       l.    On March 19, 2020, Texas statewide mandates were initiated that banned

             gatherings of over 10 people and mandated all nonessential workers to work

             from home.

       m.    On March 19, 2020, Dr. John Hellerstedt, Commissioner of the Texas

             Department of State Health Services, declared a public health disaster in Texas,

             because COVID-19 “created an immediate threat, poses a high risk of death to

             a large number of people, and creates a substantial risk of public exposure

             because of the disease’s method of transmission and evidence that there is

             community spread in Texas.”

       n.    Up to and including March 27, 2020, workers at Pilgrim’s Pride were:




                                             7
Case 5:21-cv-00047-RWS Document 1 Filed 04/21/21 Page 8 of 30 PageID #: 8




                     i. Not required to wear masks and/or other PPE, in conflict with CDC

                        and OSHA guidance;

                    ii. Required to work within 6 feet of one another, in conflict with CDC

                        and OSHA guidance; and

                    iii. Not required to report to their superiors if they were experiencing

                        COVID-19 symptoms.

       o.    On March      31, 2020, the Journal     of the American   Medical   Association

             (JAMA) reported transmission of SARS-CoV-2 through the eyes. Defendants

             did not provide or make readily available eye protection to lessen transmission

             of COVID-19. The Texas social distancing mandates extended through end of

             April, and schools closures were through May 4th with only essential services

             were permitted to remain open with COVID-19 precautions in place.

       p.    On April 2, 2020, it was publicly known that SARS-CoV-2 could be spread by

             people who are not exhibiting symptoms which underscores why simple

             temperature testing by Defendant Pilgrim’s Pride was not enough.

       q.    On April 28, 2020, President Trump signed an Executive Order classifying

             meat processing plants as essential infrastructure. The stated purpose for the

             Order was to avoid risks to the nation’s food supply. However, at no time did

             any federal officers direct Defendants to keep facilities open in negligent

             manner.

       r.    On May 9, 2020 saliva-based diagnostic tests were available but were not

             used at the Plant until later in May.




                                           8
  Case 5:21-cv-00047-RWS Document 1 Filed 04/21/21 Page 9 of 30 PageID #: 9




             s.      In the first quarter of 2020, Defendant Pilgrim’s Pride reported net sales of

                     $3.07 billion.

             t.      By May 1, 2020, Mt. Pleasant reported 675 confirmed COVID-19 cases over a

                     45-day period when a COVID-19 infection broke out in Pilgrim’s Pride Mt.

                     Pleasant plant. Mt. Pleasant has a population of approximately 15,564 people.

             u.      On or around May 19, 2020, Defendants began offering testing for COVID-19.

       25.        Based on information and belief, Defendants did not provide Pilgrim’s Pride

employees, like Plaintiff Sybil Elijah and Decedent Elnora Brown, timely information and training

about COVID danger.

       26.        At all relevant times, the Defendants, individually and collectively, had

responsibility for their employees’ safety and work conditions. Defendants acted with reckless

disregard by reporting that Pilgrim’s Pride plants had taken proper timely precautions to prevent

the spread of the virus among its own employees. Despite the clear and present danger the virus

presented, Defendants kept the Plant open during the entire duration of 2020, even after hundreds

of workers fell ill and others died.

       27.        The Defendants knew, or in the exercise of a reasonable degree of care, should have

known that if OSHA and CDC guidance were not followed workers would become infected with

and some would succumb to COVID-19.

       28.        Instead, the Defendants placed profits over safety.

       29.        As a result of the Defendants’ outrageous, reckless, and grossly negligent actions

which demonstrated a total disregard for the safety of workers and their families, Decedent Elnora

Brown and Decedent David Elijah became infected with COVID-19 and died from such

exposure at Pilgrim’s Pride facility.



                                                   9
Case 5:21-cv-00047-RWS Document 1 Filed 04/21/21 Page 10 of 30 PageID #: 10




                            INDIVIDUAL ACCOUNTS:
               PLAINTIFF SYBIL ELIJAH & DECEDENT DAVID ELIJAH

         30.   Plaintiff Sybil Elijah works as a custodian at the Mt. Pleasant Pilgrim’s Pride Plant.

         31.   Plaintiff Sybil Elijah did not go out in public in late April and May 2020, except to

go to work at the Plant and run necessary errands, such as going to the grocery store. The vast

majority of her time was spent at the Plant or at home with her husband.

         32.    Plaintiff Sybil Elijah was not required or instructed to wear a mask, facial shield

or other precautions until late May or early June of 2020.

         33.   On or around May 19, 2020, the Plant began offering COVID-19 testing.

         34.   On May 20, 2020, Plaintiff Sybil Elijah took a COVID-19 test at the Plant.

         35.   On May 21, 2020, Decedent David Elijah, began exhibiting COVID-19 symptoms.

Decedent Elijah’s condition was so severe that Plaintiff Sybil Elijah took him to the hospital that

night.

         36.   Decedent David Elijah was disabled and suffered a previous leg amputation. He

never left his home and was home bound from February to May 2020 until his visit to the hospital.

         37.   Plaintiff Sybil Elijah believes that because her husband, Decedent David

Elijah, was homebound and never left the house, whatever he caught almost certainly came

from her exposure at her workplace.

         38.   Plaintiff   Sybil    Elijah    believes    she    contracted    COVID-19        while

working at the Pilgrim’s Pride Mt. Pleasant Plant.

         39.   On May 22, 2020, Decedent David Elijah died. The Titus County medical

examiner confirmed that he died of COVID-19. Exhibit A, Death Certificate of David Elijah.

         40.   On May 26, 2020, Plaintiff Sybil Elijah received the result of her May 20 COVID-

19 test. She tested positive.


                                                10
Case 5:21-cv-00047-RWS Document 1 Filed 04/21/21 Page 11 of 30 PageID #: 11




        41.     Towards the end of May 2020, or perhaps on the beginning of June 2020, Defendant

Pilgrim’s Pride began mandating mask-wearing in the Plant and made hand sanitizer freely

available for employee use.

        42.     Additionally, it is understood and believed that social distance barriers were not

used at Pilgrim’s Pride Mt. Pleasant Plant until early May 2020.

        43.     In May 2020 over 400 people contracted COVID-19 in connection with exposure

originating at Pilgrim Pride facilities.

        44.     Plaintiff Sybil Elijah was exposed to SARS-CoV-2 and contracted COVID-19

at the Plant by working next to, around or near other employee(s) that had COVID-19 symptoms

and/or asymptomatic infection. Decedent David Elijah in turn contracted COVID-19

from Plaintiff Sybil Elijah. Accordingly, Decedent David Elijah died as a proximate result

of Plaintiff Sybil Elijah contracting COVID-19 at the Plant.

        45.     Decedent David Elijah would still be alive if Defendants had acted more

quickly and timely based on well publicized information to (a) mandate mask-wearing, (b) require

at least six feet of social distancing between employees, (c) provide on-site COVID-19 tests,

(d) consistently require employee temperatures to be taken before entering the plant, (e)

consistently enforce safety precautions and (f) exclude from the plant anyone who was sick or

might be sick with COVID-19. Defendant Pilgrim’s Pride could have, but did not, take these steps

in April 2020 or early May of 2020. Any steps to prevent COVID-19 infections that were taken

by Defendants were too late.

        46.     Defendants knew that its failure to take these steps in a timely manner presented a

severe risk to the health and lives of its employees and their families. But Defendants proceeded

in its reckless course of action despite that risk.



                                                      11
Case 5:21-cv-00047-RWS Document 1 Filed 04/21/21 Page 12 of 30 PageID #: 12




         47.     Defendants’ actions and omissions in early 2020 were reckless and caused the death

of Decedent David Elijah.

                                      INDIVIDUAL ACCOUNTS:
               PLAINTIFF RAYFORD BROWN & DECEDENT ELNORA BROWN

         48.     Decedent Elnora Brown began working for Defendant Pilgrim’s Pride in 2019. She

had previously worked for Defendant Pilgrim’s Pride for approximately five or six years.

         49.     Decedent Elnora Brown was not required or instructed to wear a mask, facial shield

or other precautions until late May or early June of 2020.

         50.     On or around May 19, 2020, the Plant began offering COVID-19 testing.

         51.     On June 16 2020, Decedent Elnora Brown died. The Titus County medical

examiner confirmed that she died of COVID-19. Exhibit B, Death Certificate of Elnora Brown.

         52.     Towards the end of May 2020, or perhaps on the first of June 2020, Defendant

Pilgrim’s Pride began mandating mask-wearing in the Plant and made hand sanitizer freely

available for employee use.

         53.     Additionally, it is understood and believed that social distance barriers were not

used at Pilgrim’s Pride Mt. Pleasant Plant until early May 2020.

         54.     In May 2020 over 400 people contracted COVID-19 in connection with exposure

originating at Pilgrim Pride facilities.

         55.     Decedent Elnora Brown was exposed to SARS-CoV-2 and contracted COVID-19

at the Plant by working next to, around or near other employee(s) that had COVID-19 symptoms

and/or asymptomatic      infection.    Decedent   Elnora   Brown in    turn   contracted   COVID

Accordingly, Decedent Elnora Brown died as a proximate result of contracting COVID-19 at the

Plant.



                                                  12
Case 5:21-cv-00047-RWS Document 1 Filed 04/21/21 Page 13 of 30 PageID #: 13




        56.     Decedent Elnora Brown would still be alive if Defendants had acted more

quickly and timely based on well publicized information to (a) mandate mask-wearing, (b) require

at least six feet of social distancing between employees, (c) provide on-site COVID-19 tests,

(d) consistently require employee temperatures to be taken before entering the plant, (e)

consistently enforce safety precautions and (f) exclude from the plant anyone who was sick or

might be sick with COVID-19. Defendant Pilgrim’s Pride could have, but did not, take these steps

in April 2020 or early May of 2020. Any steps to prevent COVID-19 infections that were taken

by Defendants were too late.

        57.     Defendants knew that its failure to take these steps in a timely manner presented a

severe risk to the health and lives of its employees and their families. But Defendants proceeded

in its reckless course of action despite that risk.

        58.     Defendants’ actions and omissions in early 2020 were reckless and caused the death

of Decedent Elnora Brown.

                                 DEFENDANTS’ NEGLIGENCE

        59.     Plaintiffs hereby incorporate all preceding paragraphs of this Complaint by

reference.

        60.     At all relevant times, Defendants owned, operated, maintained and otherwise

controlled the Pilgrim’s Pride Plant, and controlled and supervised the work being done at the

Plant. Defendant PSSI partnered with Pilgrim’s Pride and JBS to ensure health and safety of

workers.

        61.     Specifically, Defendants controlled and supervised all safety precautions and

procedures at the Plant, including those related to COVID-19 protection and prevention.




                                                      13
Case 5:21-cv-00047-RWS Document 1 Filed 04/21/21 Page 14 of 30 PageID #: 14




       62.        Control over the operations and safety decisions at the Mt. Pleasant Plant were not

limited to Defendant Pilgrim’s Pride. Instead, key decisions were controlled by additional

Defendants, including corporate representatives at the parent level.

       63.        The specific decisions related to whether or not to provide PPE, whether or not to

properly distance workers, and whether or not to take other measures to timely prevent the spread

of COVID-19 at the Mt. Pleasant Plant were controlled by the corporate leaders in Colorado.

       64.        In connection with their control and supervision of the Plant, the Defendants

developed untimely plans, recommendations, guidance, safety procedures and specifications for

performance of work at the Plant. Defendants either failed to follow those recommendations or did

not follow them fully. Plaintiff Sybil Elijah and Decedent Elnora Brown continued to work in close

proximity to other workers without proper and adequate protective gears, barriers, training and

sanitizing stations. The Defendants, having possession and control of the Plant and the work being

done there, owed a duty to all those working at the Plant, including Plaintiff Sybil Elijah and

Decedent Elnora Brown, to provide a reasonably safe work environment, free from unreasonable

and dangerous hazards.

       65.        The negligence, gross negligence, carelessness and recklessness of the Defendants,

their agents, servants, and/or employees, which were the cause of Decedent Elnora Brown’s and

Decedent David Elijah’s deaths, consisted of, but were not limited to, the following:

             a.      Ignoring the risk of COVID-19 infection to workers at the Pilgrim’s Pride Mt.

                     Pleasant Plant;

             b.      Failing to provide workers timely with any and/or adequate equipment to help

                     prevent the spread of COVID-19 at The Plant;




                                                  14
Case 5:21-cv-00047-RWS Document 1 Filed 04/21/21 Page 15 of 30 PageID #: 15




        c.    Intentionally ignoring the fact that workers at the Plant were infected with

              and/or were displaying symptoms consistent with COVID-19;

        d.    Failing to timely provide appropriate PPE at Pilgrim’s Pride Mt. Pleasant

              Plant prior to March 30, 2020;

        e.    Failing to provide workers timely with any equipment to help prevent the spread

              of COVID-19 at the Plant;

        f.    Failing to close the Pilgrim’s Pride Mt. Pleasant Plant, despite the fact

              that the Defendants knew, or should have known, that workers at the plant were

              suffering from symptoms consistent with COVID-19;

        g.    Ignoring federal guidance from the CDC and OSHA by not mandating the use

              of masks and PPE at the Plant;

        h.    Ignoring federal guidance from the CDC and OSHA by not mandating and/or

              enforcing social distancing guidelines at the Plant;

        i.    Ignoring federal guidance from the CDC and OSHA by not mandating that

              workers who were feeling ill report their symptoms to their superiors;

        j.    Ignoring federal guidance from the CDC and OSHA by not mandating that

              workers who were feeling ill stay home from work and self-quarantine;

        k.    Requiring workers to stand less than 6 feet apart;

        l.    Failing to implement policies and procedures that mandated workers kept 6

              feet apart;

        m.    Failing to provide workers with masks and/or PPE;

        n.    Failing to provide workers with clear guidelines for social distancing;




                                           15
Case 5:21-cv-00047-RWS Document 1 Filed 04/21/21 Page 16 of 30 PageID #: 16




        o.    Failing to reduce the numbers of workers per shift at the Pilgrim’s Pride Mt.

              Pleasant Plant, despite the fact that Defendants knew, or should have known,

              that workers in close proximity to one another were more prone to infection;

        p.    Refusing to close the Pilgrim’s Pride Mt. Pleasant Plant entirely in a timely

              fashion,   even     though     the   Defendants      knew     that    workers     at

              other Pilgrim’s Pride Plants, including ones in Texas and across the country

              had come infected with COVID-19;

        q.    Enforcing and/or maintaining a formal and/or informal ‘work while sick’

              policy;

        r.    Failing to properly sanitize or otherwise disinfect the Plant, despite the fact that

              workers at the plant were falling ill;

        s.    Failing to perform consistent temperature checks on workers, truck drivers, and

              subcontractors arriving at the Pilgrim’s Pride Mt. Pleasant Plant before they

              were allowed inside the Plant;

        t.    Violating federal and state guidelines and requirements related to COVID-19

              prevention in the workplace;

        u.    Violating OSHA regulations, including OSHA 1910.132, related to the use

              of PPE;

        v.    Breaching their duties under various sections of the Restatement (Third) of

              Torts and Texas law:

                i.        There was a calculated loss of life based on Defendants’ lack of

                          action in minimizing COVID-19 infections. Defendants had a duty

                          to protect its employees.



                                             16
Case 5:21-cv-00047-RWS Document 1 Filed 04/21/21 Page 17 of 30 PageID #: 17




               ii.       There is enormous gravity in potential COVID infections to

                         employee and their family members.

               iii.      Defendants were able to timely take adequate measures based on

                         publicly known information but did not do so.

        w.    Defendants failed to provide employees, Plaintiff Sybil Elijah, and Decedent

              Elnora Brown with a safe place to work.

        x.    Defendants allowed workers at the Pilgrim’s Pride Mt. Pleasant Plant,

              including Plaintiff Sybil Elijah and Decedent Elnora Brown, to become

              infected by COVID-19 while working at The Plant.

        y.    Defendants failed to properly train and supervise their employees and

              employees of subcontractors about the danger posed by COVID-19 and the

              necessary methods to prevent infection;

        z.    Failing to properly train and supervise their employees and employees of

              subcontractors about federal and state guidelines regarding COVID-19 and

              federal and state guidelines to prevent COVID-19 infection;

        aa.   Failing to warn Plaintiff Sybil Elijah, Decedent Elnora Brown, and other

              workers at the Pilgrim’s Pride Mt. Pleasant Plant of the danger posed by

              COVID-19;

        bb.   Failing to adopt, enact, employ, and enforce proper and adequate safety

              programs, precautions, procedures, measures, and plans;

        cc.   Failing to properly supervise and inspect the work being done at

              the Pilgrim’s Pride Mt. Pleasant Plant;

        dd.   Failing to prevent workers at the Plant from being infected by COVID-19;



                                           17
Case 5:21-cv-00047-RWS Document 1 Filed 04/21/21 Page 18 of 30 PageID #: 18




             ee.      Failing to properly train supervisors and managers in determining when to shut

                      down the plant due to a safety concerns;

             ff.      Failing to provide proper training and/or education on how to combat an

                      airborne virus;

             gg.      Failing to hire and/or select appropriate individuals for managerial positions;

             hh.      Failing to conduct appropriate safety surveys of the Plant;

             ii.      Failing to hire appropriate consultants for how to respond to an airborne virus;

             jj.      Failing to timely obtain appropriate safety materials, like PPE, to protect

                      workers;

             kk.      Failing to implement proper policies and/or procedures for shutting the Plant

                      down in the face of a widespread virus/pandemic;

             ll.      Failing to properly consider the safety of members of the public that would

                      come into contact with those who worked at the facility;

             mm.      Failing to offer rapid testing every day to mentally reassure employees and

                      verify conclusively that everyone they work with at Pilgrim’s Pride was

                      COVID free; and

             nn.      Failing to express due care under the circumstances described herein.

       66.         The Defendants’ actions and/or inactions were substantial factors and/or factual

causes and/or increased the risk of harm to Plaintiff Sybil Elijah and Decedent Elnora Brown.

       67.         The acts and omissions set forth herein were done in a negligent, grossly negligent,

willful, reckless, and wanton fashion with a conscious indifference to the rights of members of the

public generally, and Plaintiffs and Decedents, in particular.




                                                    18
Case 5:21-cv-00047-RWS Document 1 Filed 04/21/21 Page 19 of 30 PageID #: 19




       68.      WHEREFORE, Plaintiffs demand judgment against the Defendants, jointly and/or

severally, in an amount in excess of the jurisdictional threshold in compensatory damages, punitive

damages, interest, and allowable costs of suit, and brings this action to recover the same.

                             PSSI DEFENDANTS’ NEGLIGENCE

       69.     Defendant PSSI failed to protect Pilgrim’s Pride employees from the known

dangers associated with the coronavirus. Defendant failed to timely perform the following:

                   a. Require and implement maintaining a safe distance between employees,
                      including sub-contractors;

                   b. Provide implementation of personal protection equipment such as masks,
                      gloves and/or face guards;

                   c. Institute requirement that employees who are sick or presented COVID-19
                      symptoms to not come to work;

                   d. Require temperatures taken all of employees and subcontractors upon
                      entering the building;

                   e. Recommending and Advocating for the shutdown the plant for a limited
                      time to lessen the spread;

                   f. Ensure a safe work environment with sanitation and decontamination;
                   g. Require and implement hand sanitizer readily available at entrances, exits
                      and transitions within the Plant;

                   h. Properly educate employees of COVID-19 prevention; and/or

                   i. Institute quarantine or stay at home orders and/or policies for employees
                      around those who exhibited symptoms of COVID-19.

       70.     As a result of Defendant’s failure to use ordinary care, Plaintiff Sybil Elijah and

Decedent Elnora Brown were infected with the coronavirus at their work.

       71.     WHEREFORE, Plaintiffs demand judgment against the Defendants, jointly and/or

severally, in an amount in excess of the jurisdictional threshold in compensatory damages, punitive

damages, interest, and allowable costs of suit, and brings this action to recover the same.

                                                19
Case 5:21-cv-00047-RWS Document 1 Filed 04/21/21 Page 20 of 30 PageID #: 20




                DEFENDANTS’ FRAUDULENT MISREPRESENTATIONS

        72.   Plaintiffs hereby incorporate all preceding paragraphs of this Complaint by

reference.

        73.   The Defendants owe(d) lawful business invitees at the Pilgrim’s Pride Mt.

Pleasant Plant, including Plaintiff Sybil Elijah and Decedent Elnora Brown, the highest duty of

care.

        74.   The Defendants knew that workers at the Pilgrim’s Pride Mt. Pleasant Plant had

become infected with COVID-19, and/or were displaying symptoms consistent with COVID-19

May 2020.

        75.   The Defendants knew that workers at the Plant were especially susceptible to

COVID-19 and knew that once one worker was infected, the virus was likely to spread to others.

        76.   Despite this knowledge, the Defendants did not warn workers that others at

the Pilgrim’s Pride Mt. Pleasant Plant had become infected with COVID-19 and/or were

displaying symptoms consistent with COVID-19.

        77.   Despite this knowledge, the Defendants directly misrepresented to workers that

there was no risk of infection and/or that the workers were unlikely to become infected and/or

deliberately withheld their knowledge of workers at The Plant having symptoms consistent with

COVID-19 and/or workers becoming infected with COVID-19.

        78.   The Defendants fraudulently misrepresented the risk of infection to other workers

at The Plant to induce those workers to continue their employment at The Plant.

        79.   The Defendants fraudulently misrepresented the risk of infection to other workers

at The Plant to induce those workers to continue making the Defendants profitable.




                                               20
Case 5:21-cv-00047-RWS Document 1 Filed 04/21/21 Page 21 of 30 PageID #: 21




        80.    The Defendants willfully and intentionally withheld their knowledge of COVID-

19 infections at the Pilgrim’s Pride Mt. Pleasant Plant.

        81.    Workers at the Pilgrim’s Pride Mt. Pleasant Plant, including Plaintiff Sybil Elijah

and Decedent Elnora Brown, relied on the Defendants’ misrepresentations and continued to arrive

for work each day, completely unaware that other workers at the plant were infected with COVID-

19 and/or were displaying symptoms consistent with COVID-19.

        82.    As a direct and proximate result of Plaintiff Sybil Elijah’s and Decedent Elnora

Brown’s reliance on the Defendants’ misrepresentations, Plaintiff Sybil Elijah and Decedent

Elnora Brown became infected with COVID-19 while working at the Pilgrim’s Pride Mt.

Pleasant Plant. Decedent Elnora Brown died only days later.

        83.    WHEREFORE, Plaintiffs demand judgment against the Defendants, jointly and/or

severally, in an amount in excess of the jurisdictional threshold in compensatory damages,

punitive damages, interest, and allowable costs of suit, and brings this action to recover the same.

                 DEFENDANTS’ INTENTIONAL MISREPRESENTATION

        84.    Plaintiffs hereby incorporate all preceding paragraphs of this Complaint here by

reference.

        85.    The Defendants owed lawful business invitees at the Pilgrim’s Pride Mt.

Pleasant Plant, including Plaintiff Sybil Elijah and Decedent Elnora Brown, the highest duty of

care.

        86.    At all relevant times, the Defendants represented to invitees, including Plaintiff

Sybil Elijah and Decedent Elnora Brown, that it was safe for workers to arrive for their shifts at

the Pilgrim’s Pride Mt. Pleasant Plant.




                                                 21
Case 5:21-cv-00047-RWS Document 1 Filed 04/21/21 Page 22 of 30 PageID #: 22




       87.      At all relevant times, the Defendants’ representations were material to Plaintiff

Sybil Elijah’s and Decedent Elnora Brown’s presence at the Pilgrim’s Pride Plant.

       88.      The Defendants’ representation that it was safe for workers to arrive for their shifts

at the Pilgrim’s Pride Mt. Pleasant Plant was false.

       89.      This misrepresentation was made intentionally and knowingly.

       90.      The Defendants learned they had misrepresented the risk of COVID-19 infections

to workers at the Pilgrim’s Pride Plant, learned that workers at the Plant, including Plaintiff Sybil

Elijah and Decedent Elnora Brown, relied upon the Defendants’ misrepresentations, and

the Defendants failed to correct their misrepresentations.

       91.      At all relevant times, the Defendants had actual knowledge of the risk of COVID-

19 infections to workers at the Pilgrim’s Pride Plant, including Plaintiff Sybil Elijah and Decedent

Elnora Brown.

       92.      At all relevant times, the Defendants had actual knowledge that workers at

the Pilgrim’s Pride Plant were infected with COVID-19 and/or were experiencing symptoms

consistent with COVID-19.

       93.      Despite their actual knowledge of COVID-19 infections at the Plant, and the risk

these infections posed to other workers, including Plaintiff Sybil Elijah and Decedent Elnora

Brown, the Defendants kept the Pilgrim’s Pride Plant open to workers the entire year of

2020. Defendants kept the Pilgrim’s Pride Mt. Pleasant Plant open throughout the entire outbreak

of COVID-19.

       94.      The Defendants’ motivation for intentionally misrepresenting the safety of

the Pilgrim’s Pride Mt. Pleasant Plant was to make money and to continue to profit.




                                                 22
Case 5:21-cv-00047-RWS Document 1 Filed 04/21/21 Page 23 of 30 PageID #: 23




       95.        The Defendants intentionally misrepresented and deceived workers into believing

that the Pilgrim’s Pride Mt. Pleasant Plant was safe to ensure that workers continued to show up

each day for their shifts and to ensure that the Defendants continued to profit.

       96.        Workers at the Pilgrim’s Pride Mt. Pleasant Plant, including Plaintiff Sybil Elijah

and Decedent Elnora Brown, justifiably relied upon the Defendants’ false representation that

the Pilgrim’s Pride Mt. Pleasant Plant was safe at all relevant times.

       97.        The conduct of the Defendants, as described above, demonstrated a reckless

disregard for the safety and health of workers at the Pilgrim’s Pride Mt. Pleasant Plant.

       98.        The death and injuries sustained by Plaintiffs’ decedents was caused by the

negligence, gross negligence, carelessness, recklessness, outrageous conduct and intentional

misrepresentations of the Defendants, acting by and through their agents, servants, workers and/or

employees, both generally and in the following respects:

             a.      Failing to close the Pilgrim’s Pride Mt. Pleasant Plant despite the known

                     dangers caused by COVID-19 infections at the plant;

             b.      Failing to close the Pilgrim’s Pride Mt. Pleasant Plant despite the known

                     dangers caused by workers displaying symptoms of COVID-19 infections at

                     the plant;

             c.      Failing to warn workers at the Pilgrim’s Pride Mt. Pleasant Plant of the dangers

                     posed by COVID-19 infections at the plant;

             d.      Failing to warn workers at the Pilgrim’s Pride Mt. Pleasant Plant of the dangers

                     posed by workers displaying symptoms of COVID-19 infections at the plant;

             e.      Exposing workers at the Pilgrim’s Pride Mt. Pleasant Plant to unacceptable

                     risks of harm;



                                                  23
Case 5:21-cv-00047-RWS Document 1 Filed 04/21/21 Page 24 of 30 PageID #: 24




                f.      Violating applicable OSHA regulations, including the General Duty Clause;

                g.      Failing to provide special precautions which would have protected workers

                        from   the   particular    and    unreasonable   risks   of   harm   which   the

                        Defendants recognized;

                h.      Failing to train and        supervise workers      at the Pilgrim’s Pride Mt.

                        Pleasant Plant properly;

                i.      Failing to adequately warn workers at the Pilgrim’s Pride Mt. Pleasant Plant of

                        the peculiar and/or unsafe conditions and/or special dangers existing at

                        the Pilgrim’s Pride Mt. Pleasant Plant;

                j.      Violating and failing to comply with Federal and State statutes, local

                        ordinances, and all other rules or regulations applicable or in effect, and

                        specifically OSHA and CDC guidance regarding COVID-19 protection and

                        prevention for workplaces and workers;

                k.      Failing to adopt, enact, employ and enforce proper and adequate safety

                        programs, precautions, procedures, measures and plans; and

                l.      Failing to cease and/or postpone operations until proper and necessary

                        precautions could be taken to safeguard workers at the Pilgrim’s Pride

                        Mt. Pleasant Plant.

          99.        The Defendants’ conduct, as described above, demonstrated a wanton disregard for

the safety and health of workers at the Pilgrim’s Pride Mt. Pleasant Plant.

          100.       By reason of the intentional misrepresentations of the Defendants, as set forth

above, Decedent Elnora Brown and Decedent David Elijah suffered agonizing and horrific

deaths.



                                                     24
Case 5:21-cv-00047-RWS Document 1 Filed 04/21/21 Page 25 of 30 PageID #: 25




          101.     By conducting itself as set forth above, the Defendants’ intentional

misrepresentations were a substantial factor, a factual cause of and/or increased the risk of harm

to Plaintiffs and Decedents.

          102.     The Defendants’ misrepresentations were intentional. Defendants are jointly and

severally liable for the death of Elnora Brown and David Elijah and all injuries related

to their deaths.

          103.     WHEREFORE, Plaintiffs demand that judgment be entered in favor of the

wrongful death beneficiaries and against Defendants, jointly and severally, in an amount in excess

of the jurisdictional threshold in compensatory damages, punitive damages, interest, and allowable

costs of suit and brings this action to recover the same.

                          PREMISES LIABILITY OF DEFENDANTS
                      PILGRIM’S PRIDE CORP, JBS USA HOLDINGS, INC.

          104.     Plaintiffs incorporate all preceding paragraphs by reference as though fully set forth

herein.

          105.     Defendant Pilgrim’s Pride Corporation and JBS USA Holdings, Inc. owes their

invitee-employees the duty to exercise ordinary care to keep the Plant in a reasonable safe

condition, inspect the premise to discover latent defects, and make sure or warn against any

concealed, unreasonably dangerous conditions of which Defendants are, or reasonable should be,

aware. Even if the invitee-employee has knowledge of the risk, Defendants Pilgrim’s Pride

Corporation and JBS USA Holdings, Inc. are not relieved of its duty to make the premises safe

when Defendants should have anticipated that the invitee-employee is unable to take measures to

avoid the risk.




                                                    25
Case 5:21-cv-00047-RWS Document 1 Filed 04/21/21 Page 26 of 30 PageID #: 26




       106.     Pilgrim’s Pride Corporation and JBS USA Holdings, Inc. knew that premise

conditions created an unreasonable risk of harm to invitees, like Plaintiffs and Decedents, because

of Defendants’ knowledge of the spread of COVID-19 throughout its facilities.

       107.     As a non-subscribing employer, Defendants, has additional duties to its employees:

Provide necessary equipment and instrumentalities; Provide training; Provide assistance; Provide

supervision; Follow current rules, regulations and guidelines; and Exercise ordinary care and keep

safe working conditions on premise.

                                      WRONGFUL DEATH

       108.     Plaintiff hereby incorporates all preceding paragraphs of this Complaint by

reference.

       109.     Decedent David Elijah survived by his wife, Plaintiff Sybil Elijah. Decedent Elnora

Brown is survived by her husband, Plaintiff Rayford Brown.

       110.     By reason of the death of Decedent David Elijah and of Decedent Elnora Brown,

their beneficiaries have in the past and will in the future continue to suffer great pecuniary loss,

including, but not limited to, loss of support, loss of aid, loss of services, loss of companionship,

loss of consortium and comfort, loss of counseling, and loss of guidance.

       111.     As a direct and proximate result of the foregoing, Decedent David Elijah’s and

Decedent Elnora Brown’s wrongful death beneficiaries incurred or have been caused to incur and

pay large and various expenses for medical treatment, hospital care and medicine rendered to

decedent until the time of his death and to incur various funeral, burial, and estate and

administration expenses for which Plaintiff Sybil Elijah and Raymond Brown are entitled to

compensation.




                                                 26
Case 5:21-cv-00047-RWS Document 1 Filed 04/21/21 Page 27 of 30 PageID #: 27




       112.    Plaintiff Sybil Elijah, individually and as Administrator of Decedent David Elijah’s

estate and Plaintiff Rayford Brown, individually and as Administrator of Decedent Elnora Brown’s

and brings this action by virtue of the Wrongful Death Act, TX. Civ. Pro. Sec. 71.010, and pursuant

to Tex. Civ. Prac. & Rem. Code § 71.004 and claims all benefits and recoverable damages under

the Wrongful Death Act.

       113.    WHEREFORE, Plaintiff Sybil Elijah and Raymond Brown demand that judgment

be entered in favor of the wrongful death beneficiaries and against Defendants, jointly and

severally, in an amount in excess of the jurisdictional threshold in compensatory damages, punitive

damages, interest, and allowable costs of suit and brings this action to recover the same.

          PLAINTIFF SYBIL ELIJAH FOR DECEDENT DAVID ELIJAH AND
         PLAINTIFF RAYFORD BROWN FOR DECEDENT ELNORA BROWN
                               SURVIVAL ACT

       114.    Plaintiffs incorporate all preceding paragraphs of this Complaint here by

reference.

       115.    Plaintiff Sybil Elijah claims on behalf of the Estate of Decedent David Elijah all

damages suffered by the Estate by reason of the death of David Elijah and Plaintiff Rayford Brown

claims on behalf of the Estate of Elnora Brown all damages suffered by the Estate by reason of the

death of Elnora Brown, including, without limiting the generality of the following: the severe

injuries and symptoms suffered by Decedents, which resulted in their deaths; the anxiety, horror,

fear of impending death, mental disturbance, pain, suffering and other intangible losses which

Decedents suffered prior to their death; the loss of future earning capacity suffered by

Decedents from the date of their death until the time in the future that they would have lived had

they not died as a result of the injuries they sustained by reason of the Defendants’ conduct.




                                                27
Case 5:21-cv-00047-RWS Document 1 Filed 04/21/21 Page 28 of 30 PageID #: 28




       116.    Plaintiff Sybil Elijah brings this action on behalf of Decedent David Elijah and

Plaintiff Rayford Brown brings this action on behalf of Decedent Elnora Brown by virtue of the

Survival Act, TX Civ. Pro. Sec. 71.021 and pursuant to Tex. Civ. Prac. & Rem. Code § 74.303

claims all benefits of the Survival Act on behalf of Decedent David Elijah’s Estate and other

persons entitled to recover under law.

       117.    WHEREFORE, Plaintiffs demand that judgment be entered in favor of the

wrongful death beneficiaries and against Defendants, jointly and severally, in an amount in excess

of the jurisdictional threshold in compensatory damages, punitive damages, interest, and allowable

costs of suit and brings this action to recover the same.

                             PUNITIVE/EXEMPLARY DAMAGES

       118.    Plaintiffs and Decedents adopt and incorporate by reference the preceding

Paragraphs as if fully stated within this section.

       119.    The conduct of Defendant Pilgrim’s Pride, Defendant JBS, and Defendant PSSI, as

described herein constitutes gross negligence.

       120.    Defendants were grossly negligent, as that term is understood under Texas law “an

act or omission involving subjective awareness of an extreme degree of risk, indicating conscious

indifference to the rights, safety, or welfare of others,” and such conduct was a proximate cause

of Plaintiffs’ injuries and Decedents’ deaths. Defendants’ grossly negligent conduct justifies the

imposition of punitive and exemplary damages both as punishment of Defendants and its callous

disregard for the safety of individuals such as Plaintiff Sybil Elijah and Decedent Elnora Brown,

and to deter Defendants ongoing actions as well as others from engaging in similar conduct.

       121.    Defendants had actual, subjective awareness of said risk but proceeded with a

conscious indifference to the rights, welfare and safety of others. Any action taken on behalf of



                                                     28
Case 5:21-cv-00047-RWS Document 1 Filed 04/21/21 Page 29 of 30 PageID #: 29




Defendants was, from the above timeline, clearly too little and very late. On information and

belief, Defendants knew that employees were sick from the coronavirus and failed to warn other

employees. Defendants were aware of the risks associated with employees working in close

proximity without proper protection yet failed to take any corrective or protective measures.

       122.    Defendants’ conduct and conscious indifference to the safety of others proximately

caused Plaintiffs’ injuries and damages, and Plaintiffs and Decedents accordingly sue for

exemplary damages.

       123.    Plaintiffs therefore ask for punitive and exemplary damages in addition to all actual

damages.

                             PRE- AND POST-JUDGMENT INTEREST

       124.    Plaintiffs additionally plead that they are entitled to recovery of pre- and post-

judgment interest in accordance with law and equity as part of their damages herein, and Plaintiffs

here and now sue for recovery of pre- and post-judgment interest as provided by law and equity,

under the applicable provisions of the laws of the State of Texas.

                                        JURY DEMAND

       125.    Plaintiffs hereby request a trial by jury according to Fed. R. Civ. Pro. 38(b).

                                CONCLUSION AND PRAYER

       126.    Plaintiffs request that Defendants be cited to appear and answer, and that on final

trial Plaintiffs have: (1) judgment against Defendants for actual, compensatory and exemplary

damages in accordance with the evidence; (2) pre-judgment and post-judgment interest as provided

by law; (3) costs of court; (4) attorney's fees; and (5) such other and further relief, general and

special, to which Plaintiffs may show themselves justly entitled at law and in equity.




                                                29
Case 5:21-cv-00047-RWS Document 1 Filed 04/21/21 Page 30 of 30 PageID #: 30




                                         Respectfully submitted,

                                         By:    /s/ Eugene R. Egdorf
                                         SHRADER & ASSOCIATES, L.L.P.
                                         Eugene R. Egdorf
                                         Texas Bar No. 06479570
                                         Federal Bar No. 14112
                                         9 Greenway Plaza, Suite 2300
                                         Houston, Texas 77046
                                         Telephone: (713) 782-0000
                                         Facsimile: (713) 571-9605
                                         Email: gene@shraderlaw.com

                                         ATTORNEY FOR PLAINTIFFS




                                    30
